Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant application having Application No. 15843754 has a total of 11 claims pending in the application, all of which are ready for examination by the examiner.

I. ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
Information Disclosure Statement
As required by M.P.E.P 609(c), the applicant’s submissions of the Information Disclosure Statements dated 12/15/17 (2), 9/6/2018, and 11/29/2018 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

II. REJECTIONS NOT BASED ON PRIOR ART

Double Patenting
Claims 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 15700429 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons given below. 

Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of Application 15700429. Although the claims at issue are not identical, they are not patentably distinct from each other due to the reasons given below. 
Instant Application 
15700429
Examiners Note
A computer program product for training a classification model, the computer program product comprising a non-transitory computer readable storage medium having  program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform a method comprising


Preparing, by a processor, positive class data and negative class data
Claim 1: preparing, by a processor, positive class data and negative class data 

Iteratively training the classification model, by the 


Wherein in response to a selection of a non-integer value as a number of negative learning iterations to be performed to train the classification model, a particular set of the negative class data is reconstructed by the classification model from among all of the negative class data is selected to be used for negative learning by the classification model, and wherein the training based on 
wherein in response to a selection of a non-integer value as a number of negative learning iterations to be performed to train the classification model, a particular set of the negative class data that is reconstructed best by the classification model from among all of the negative class data is selected to be used for negative learning by the classification model, and wherein the training based on the positive class data is 



As can be shown above, the claims of Patent Application 15700429 are very similar to the claims of the instant application, with small nuances such as the statutory category being the only difference, which would be obvious to one of ordinary skill in the art at the time of filing. Therefore the claims are rejected under non-statutory obvious type double patenting.
As per claims 2-11, these claims are rejected under non-statutory obvious type double patenting for similar reasons using claims 1-9 of Application 15700429. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1 and 10, these claims call for “a particular set of the negative class data that is reconstructed best by the classification model from among all the negative class data.” The use of the term “best” without any definition or description on how this is determined causes the claim to be unclear. There is no score, value, or error rate which would make clear how the “best” reconstruction is determined. This causes the claim to be confusing, and therefore rejected under U.S.C. 112(b) for failing to particularly point out and claim the intended invention.
As per claims 2-9 and 11, these claims are rejected as being dependent on a claim rejected under U.S.C. 112(b). 
As per claim 2, this claim calls for “that results in a best negative class data reconstruction result.” The use of the term “best” without any definition or description on how this is determined causes the claim to be unclear. There is no score, value, or error rate which would make clear how the “best” reconstruction is determined. This causes the claim to be confusing, and therefore rejected under U.S.C. 112(b) for failing to particularly point out and claim the intended invention.
As per claim 3, this claim is rejected as being dependent on a claim rejected under U.S.C. 112(b).


III. REJECTIONS BASED ON PRIOR ART
Examiners Note: Some rejections will be followed by an ‘EN’ that will denote an examiners note. This will be placed to further explain a rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Krizhevsky et al (“Using Very Deep Autoencoders for Content-Based Image Retrieval”) in view of Li et al (US 20030108244 A1) and Nithin et al (“Generic Feature Learning in Computer Vision”).
As per claims 1 and 10, Krizhevsky discloses, “A computer program product for training a classification model, the computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform a method comprising” (pg.3, particularly paragraph 2.1; EN: This denotes training an autoencoder, a type of classification model). 
“Preparing, by a processor … class data…” (pg.3, last paragraph; pg.4 first paragraph; EN: this denotes the training data used by the system). 
“Iteratively training the classification model, by the processor, using the… class data… such that the … class data is reconstructed” (Pg.3, particularly section 2.1; EN: this denotes training the autoencoder to minimize reconstruction error). “And the … class data is prevented from being constructed, by the classification model” (Pg.3, particularly section 2.1; EN: this denotes training the autoencoder to minimize reconstruction error).
“Wherein in response to a selection of a non-integer value as a number of negative learning iterations to be performed to train the classification model, a particular set of the negative class data is reconstructed by the classification model from among all of the negative class data is selected to be used for negative learning by the classification model, and wherein the training based on the positive class data is performed once before the negative learning iterations and once after each of the negative learning iterations” (Pg.3, particularly section 2.1; EN: this denotes training the autoencoder to minimize reconstruction error. This portion of the claim is optional, as the claim does not require this selection of the value to be received. Since these portions of the claim are optional, Krizhevsky is not required to meet them).
However, Krizhevsky fails to explicitly disclose, “Positive class data and negative class data” and “using the positive class data and the negative class data.”
Li discloses, “Positive class data and negative class data” and “using the positive class data and the negative class data” (Pg.3, particularly paragraph 0025; EN: this denotes the use of positive and negative images for machine learning in neural networks, which autoencoders are).
Nithin, a teaching reference for inherency on autoencoders, shows that an autoencoder encodes features from an input image, then uses those features to reconstruct the image using a decoder with the goal of minimizing reconstruction error and learning by iterating the process with a loss function. (See Nithin, Pg.207-208, section 3.3.X, AutoEncoders). This shows that every autoencoder selects features to use from the input image, and then uses those features to reconstruct the image, and attempt to have as little error as possible. In light of the Krizhevsky 
Krizhevsky and Li are analogous art because both involve Neural Networks.
At the time of invention it would have been obvious to one skilled in the art of Neural Networks to combine the work of Krizhevsky and Li in order to use positive and negative examples for training. 
	The motivation for doing so would be because “it is known that given a feature set and at raining set of positive and negative imagers any number of machine learning approaches can be used to learn a classification function” (Li, Pg.3, paragraph 0023) or in the case of Krizhevsky, allow the system to use positive and negative images to do the training disclosed by the Krizhevsky reference.
Therefore at the time of invention it would have been obvious to one skilled in the art of Neural Networks to combine the work of Krizhevsky and Li in order to use positive and negative examples for training.
As per claim 4, Krizhevsky discloses, “wherein said training step is performed uses a supervised learning method” (pg.2, particularly section 2, second paragraph; EN: this denotes the use of the contrastive divergence learning procedure involved in training the neural networks). 
As per claim 5, Krizhevsky discloses, “wherein the supervised learning method is selected form the group consisting of a contrastive divergence method, a stochastic gradient descent method, and a batch gradient descent method” (pg.2, particularly section 2, second EN: this denotes the use of the contrastive divergence learning procedure involved in training the neural networks). 
As per claim 7, Krizhevsky discloses, “Wherein the classification model is comprised in an auto-encoder” (Pg.3, particularly section 2.1; EN: this denotes the use of an autoencoder).
As per claim 8, Krizhevsky discloses, “Wherein the classification model is trained to encode an input signal that is similar to the … class data to provide an encoded input signal, and to decode the encoded input signal to a closest representation in the classification model to the … class data” (Pg.3, particularly section 2.1; EN: this denotes the use of an autoencoder, which encodes input and decodes it to find the closest representation).
Li discloses, “Negative class data” “positive class data” (Pg.3, particularly paragraph 0025; EN: this denotes the use of positive and negative images for machine learning in neural networks, which autoencoders are).
As per claim 9, Krizhevsky discloses, “further comprising applying, by the processor, the classification model, trained by the … class data and the … class data, to an object to classify the object” (*Pg.4, particularly section 3.1; EN: this denotes the use of the system. Here the classification is the retrieval of images relevant to the input). 
Li discloses, “Positive class data” and “Negative class data” (Pg.3, particularly paragraph 0025; EN: this denotes the use of positive and negative images for machine learning in neural networks, which autoencoders are).

Claim Rejections - 35 USC § 103
Claims 2-3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Krizhevsky et al (“Using Very Deep Autoencoders for Content-Based Image Retrieval”) in view  as applied to claim 1 above, and further in view of Sovierzoski et al (“Evaluation of ANN Classifiers during Supervised Training with ROC analysis and Cross Validation”). 
	As per claims 2 and 11, Krizhevsky fails to explicitly disclose “further comprising, selecting, by the processor, as the number of negative learning iterations, a value form among a plurality of candidate values that results in a best negative class data reconstruction result in order to determine next candidates for the number of negative learning iterations”
	Li discloses, “Negative learning iterations” (Pg.3, particularly paragraph 0025; EN: this denotes the use of positive and negative images for machine learning in neural networks, which autoencoders are).
	Sovierzoski discloses, “further comprising, selecting, by the processor, as the number of …  learning iterations, a value form among a plurality of candidate values that results in a best negative class data reconstruction result in order to determine next candidates for the number of … learning iterations” (Pg.277, particularly Table 1, and Section 8; Pg.278 and Figure 6 sections a and d; EN: this denotes looking at the ROC analysis to determine AUC (i.e. AUROC) in order to determine how many epochs to perform when training the neural networks. Here the number is the number of epochs to perform). 
Sovierzoski and Krizhevsky modified by Li are analogous art because both involve neural networks. 
Before the effective filing date it would have been obvious to one skilled in the art of neural networks to combine the work of Sovierzoski and Krizhevsky modified by Li in order to have checks to determine how many iterations to have for training. 

Therefore before the effective filing date it would have been obvious to one skilled in the art of neural networks to combine the work of Sovierzoski and Krizhevsky modified by Li in order to have checks to determine how many iterations to have for training.
As per claim 3, “wherein the value is selected from among the plurality of candidate values based on providing a maximum value of area under receiver operating characteristics (AUROC) Compared to other ones of a plurality of candidate values” (Pg.277, particularly Table 1, and Section 8; Pg.278 and Figure 6 sections a and d; EN: this denotes looking at the ROC analysis to determine AUC (i.e. AUROC) in order to determine how many epochs to perform when training the neural networks. Here the number is the number of epochs to perform).

Claim Rejections - 35 USC § 103
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Krizhevsky et al (“Using Very Deep Autoencoders for Content-Based Image Retrieval”) in view of Li et al (US 20030108244 A1) and Nithin et al (“Generic Feature Learning in Computer Vision”)  as applied to claim 1 above, and further in view of Deleo et al (US 6556951 B1). 
As per claim 6, Krizhevsky discloses, “Wherein the training based on … class data … are … performed until a predetermined criterion is satisfied” (Pg.3, particularly section 2.1 EN: this denotes a limited number of Epochs for training, which is the predetermined criterion). 

Deleo discloses, “Wherein the training based on the positive class data and the negative class data are alternatively performed…” (C13, particularly L38-55; EN: this denotes a training set of 500 negative instances and 500 positive instances. This denotes using the training set to train the neural network. Negative training goes first, and it alternates, so negative will repeat first).
Deleo and Krizhevsky modified by Li are analogous art because both involve neural networks with positive and negative data training. 
At the time of invention it would have been obvious to one skilled in the art of positive and negative data training for neural networks to combine the work of Deleo and Krizhevsky modified by Li in order to allow negative training to repeat before positive. 
	The motivation for doing so would be to “allow the system to draw alternating negative and positive window samples of length 50:… per training cycle” (Deleo, C13, L38-59) or in the case of Krizhevsky modified by Li, allow the system to alternate between positive and negative to better compare and learn the differences between negative and positive samples. 
Therefore at the time of invention it would have been obvious to one skilled in the art of positive and negative data training for neural networks to combine the work of Deleo and Krizhevsky modified by Li in order to allow negative training to repeat before positive. 

Conclusion
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for 
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEN M RIFKIN whose telephone number is (571)272-9768.  The examiner can normally be reached on Monday-Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/BEN M RIFKIN/Primary Examiner, Art Unit 2198